ON REHEARING. Opinion delivered May 25, 1912. McCulloch, C. J. Our attention is called to the fact that the court granted a decree in favor of appellee for the rents of the Martin land as well as the rents of the Uzzell land. The amounts were not separated, and we are therefore unable to ascertain here the amounts of the rents of the respective tracts. It follows, from the conclusion we reached in the case, that the court erred in decreeing rents to appellee for the Martin land, and the decree for rents will be reversed with directions to the chancery court to exclude from its decree the rents of the Martin land, the parties to be allowed to take additional testimony, if necessary, and that decree be rendered in appellee’s favor only for the rents of the Uzzell land. To that extent the former judgment of this court is modified.